


110 HR 3294 IH: Promoting Wellness for Individuals

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3294
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Mrs. Lowey (for
			 herself, Mr. Towns,
			 Ms. Roybal-Allard,
			 Mr. Davis of Illinois,
			 Ms. Bordallo, and
			 Ms. Carson) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Rehabilitation Act of 1973 and the Public
		  Health Service Act to set standards for medical diagnostic equipment and to
		  establish a program for promoting good health, disease prevention, and wellness
		  and for the prevention of secondary conditions for individuals with
		  disabilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Wellness for Individuals
			 with Disabilities Act of 2007.
		2.Establishment of
			 standards for accessible medical diagnostic equipment
			(a)In
			 generalTitle V of the
			 Rehabilitation Act of 1973 (29 U.S.C. 791 et seq.) is amended by adding at the
			 end the following:
				
					510.Establishment
				of standards for accessible medical diagnostic equipment
						(a)StandardsNot
				later than 9 months after the date of the enactment of the Promoting Wellness
				for Individuals with Disabilities Act of 2007, the Architectural and
				Transportation Barriers Compliance Board shall issue (including publishing)
				standards setting forth the minimum technical criteria for medical diagnostic
				equipment used in (or in conjunction with) physician’s offices, clinics,
				emergency rooms, hospitals, and other medical settings. The standards shall
				ensure that such equipment is accessible to, and usable by, individuals with
				disabilities, and shall allow independent entry to, use of, and exit from the
				equipment by such individuals to the maximum extent possible.
						(b)Medical Diagnostic
				Equipment CoveredThe standards issued under subsection (a) for
				medical diagnostic equipment shall apply to equipment that includes examination
				tables, examination chairs (including chairs used for eye examinations or
				procedures, and dental examinations or procedures), weight scales, mammography
				equipment, x-ray machines, and other radiological equipment commonly used for
				diagnostic purposes by health professionals.
						(c)Interim
				StandardsUntil the date that the standards described under
				subsection (a) are in effect, purchases of examination tables, weight scales,
				and mammography equipment made after January 1, 2008, and used in (or in
				conjunction with) medical settings as described in subsection (a), shall meet
				the following interim accessibility requirements:
							(1)Examination tables
				shall be height-adjustable between a range of at least 18 inches to 37
				inches.
							(2)Weight scales shall
				be capable of weighing individuals who remain seated in a wheelchair or other
				personal mobility aid.
							(3)Mammography
				machines and equipment shall be capable of being used by individuals in a
				standing, seated, or recumbent position, including individuals who remain
				seated in a wheelchair or other personal mobility aid.
							(d)Review and
				AmendmentThe Architectural and Transportation Barriers
				Compliance Board shall periodically review and, as appropriate, amend the
				standards.
						.
			(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of the Rehabilitation Act of 1973 is amended by
			 inserting after the item relating to section 509 the following new item:
				
					
						Sec. 510. Establishment of standards for
				accessible medical diagnostic
				equipment.
					
					.
			3.Wellness grant
			 program for individuals with disabilitiesPart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the
			 following new section:
			
				399R.Establishment
				of wellness grant program for individuals with disabilities
					(a)In
				General
						(1)Individual with
				a disability definedFor purposes of this section, the term
				individual with a disability has the meaning given the term in
				section 7(20) of the Rehabilitation Act of 1973 (29 U.S.C. 705(20)), for
				purposes of title V of such Act (29 U.S.C. 791 et seq.).
						(2)Wellness grant
				program for individuals with disabilitiesThe Secretary, in
				collaboration with the National Advisory Committee on Wellness for Individuals
				With Disabilities established under subsection (d)(1), may make grants on a
				competitive basis to public and nonprofit private entities for the purpose of
				carrying out programs for promoting good health, disease prevention, and
				wellness for individuals with disabilities and for preventing secondary
				conditions in such individuals.
						(b)Requirement of
				ApplicationTo be eligible to receive a grant under subsection
				(a)(2), a public or nonprofit private entity shall submit to the Secretary an
				application at such time, in such manner, and containing such agreements,
				assurances, and information as the Secretary determines to be necessary to
				carry out this section.
					(c)Authorized
				ActivitiesWith respect to promoting good health and wellness for
				individuals with disabilities, activities for which the Secretary may make a
				grant under subsection (a) include—
						(1)programs or
				activities for smoking cessation, weight control, nutrition, or fitness that
				focus on the unique challenges faced by individuals with disabilities regarding
				these issues;
						(2)preventive health
				screening programs for individuals with disabilities to reduce the incidence of
				secondary conditions; and
						(3)athletic,
				exercise, or sports programs that provide individuals with disabilities
				(including children with disabilities) an opportunity to increase their
				physical activity in a dedicated or adaptive recreational environment.
						(d)Priorities
						(1)Advisory
				committeeThe Secretary shall establish a National Advisory
				Committee on Wellness for Individuals With Disabilities that shall set
				priorities to carry out this section, review grant proposals, and make
				recommendations for funding, and annually evaluate the progress of the program
				under this section in implementing the priorities.
						(2)RepresentationThe
				Advisory Committee established under paragraph (1) shall include representation
				by the Department of Health and Human Services Office on Disability, the United
				States Surgeon General or his designee, the Centers for Disease Control and
				Prevention, private nonprofit organizations that represent the civil rights and
				interests of individuals with disabilities, and individuals with disabilities
				or their family members.
						(e)Dissemination of
				InformationThe Secretary shall, in addition to the usual methods
				of the Secretary, disseminate information about the availability of grants
				under subsection (a) in a manner designed to reach public entities and
				nonprofit private organizations that are dedicated to providing outreach,
				advocacy, or independent living services to individuals with
				disabilities.
					(f)Reports to
				CongressThe Secretary shall, not later than 180 days after the
				date of the enactment of the Promoting Wellness for Individuals with
				Disabilities Act of 2007, and annually thereafter, submit to Congress a report
				summarizing activities, findings, outcomes, and recommendations resulting from
				the grant projects funded under this section during the preceding fiscal
				year.
					(g)Authorization of
				AppropriationsFor the purpose of making grants under this
				section, there are authorized to be appropriated such sums as may be
				necessary.
					.
		4.Improving
			 education and training to provide medical services to individuals with
			 disabilities
			(a)Coordinated
			 Program To Improve Pediatric Oral HealthSection 320A(b) of the
			 Public Health Service Act (42 U.S.C. 247d–8(b)) is amended by—
				(1)striking ,
			 or to increase and inserting , to increase; and
				(2)striking the
			 period and inserting the following , or to provide training to improve
			 competency and clinical skills in providing oral health services to, and
			 communicating with, patients with disabilities (including those with
			 intellectual disabilities) through training integrated into the core curriculum
			 and patient interaction in community-based settings..
				(b)Children’s
			 Hospitals That Operate Graduate Medical Education
			 ProgramsSection 340E of the Public Health Service Act (42 U.S.C.
			 256e) is amended by adding at the end the following:
				
					(h)Requirement To
				Provide TrainingTo be eligible to receive a payment under this
				section, a children’s hospital shall provide training to improve competency and
				clinical skills in providing health care to, and communicating with, patients
				with disabilities, including those with intellectual disabilities, as part of
				any approved graduate medical residency training program provided by the
				hospital. Such training shall include treating patients with disabilities in
				community-based settings as part of the usual training or residency
				placement.
					.
			(c)Centers of
			 ExcellenceSection 736(b) of the Public Health Service Act (42
			 U.S.C. 293(b)) is amended—
				(1)in paragraph
			 (6)(B), by striking ; and and inserting a semicolon;
				(2)by
			 redesignating paragraph (7) as paragraph (8); and
				(3)by inserting after
			 paragraph (6) the following:
					
						(7)to carry out a
				program to improve competency and clinical skills of students in providing
				health services to, and communicating with, patients with disabilities,
				including those with intellectual disabilities;
				and
						.
				(d)Family Medicine,
			 General Internal Medicine, General Pediatrics, General Dentistry, Pediatric
			 Dentistry, and Physician AssistantsSection 747(a) of the Public
			 Health Service Act (42 U.S.C. 293k(a)) is amended—
				(1)in paragraph (5),
			 by striking ; and and inserting a semicolon;
				(2)in paragraph (6),
			 by striking pediatric dentistry. and inserting the following:
			 “pediatric dentistry; and
					
						(7)to plan, develop,
				and operate a program for the training of physicians or dentists, or medical or
				dental residents, to improve competency and clinical skills of physicians and
				dentists in providing services to, and communicating with, patients with
				disabilities, including those with intellectual
				disabilities.
						;
				and
				(3)by inserting at
			 the end the following: The training described in paragraph (7) shall
			 include training integrated into the core curriculum, as well as patient
			 interaction with individuals with disabilities in community-based settings, as
			 part of the usual training or residency placement..
				(e)Advisory Council
			 on Graduate Medical EducationSection 762(a)(1) of the Public
			 Health Service Act (42 U.S.C. 294o(a)(1)) is amended—
				(1)in subparagraph
			 (E), by striking ; and and inserting a semicolon;
				(2)by adding at the
			 end the following:
					
						(G)appropriate
				efforts to be carried out by hospitals, schools of medicine, schools of
				osteopathic medicine, schools of dentistry, and accrediting bodies with respect
				to changes in undergraduate and graduate medical training to improve competency
				and clinical skills of physicians in providing health care services to, and
				communicating with, patients with disabilities, including those with
				intellectual disabilities;
				and
						.
				(f)Medicare Graduate
			 Medical Education ProgramsSection 1886(h) of the Social Security
			 Act (42 U.S.C. 1395ww(h)) is amended by adding at the end the following:
				
					(8)Requirement to
				provide trainingTo be eligible to receive a payment under this
				subsection, a hospital shall provide training to improve competency and
				clinical skills in providing health care to, and communicating with, patients
				with disabilities, including those with intellectual disabilities, as part of
				any approved medical residency training program provided by the hospital. Such
				training shall include treating patients with disabilities in community-based
				settings, as part of the usual training or residency
				placement.
					.
			(g)Effective
			 DateThe amendments made by subsections (b), (c), and (f) shall
			 take effect 180 days after the date of the enactment of this Act.
			
